UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 26, 2012 RAPTOR PHARMACEUTICAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-25571 86-0883978 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9 Commercial Blvd., Suite 200, Novato, California 94949 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code:(415) 382-8111 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 26, 2012, Raptor Pharmaceutical Corp., a Delaware corporation (the “Company”), issued a press release announcing that the European Medicines Agency has accepted the Company’s Marketing Authorization Application for its investigational drug candidate, RP103, formerly known as DR Cysteamine, for the treatment of nephropathic cystinosis.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form8-K and is incorporated by reference into this Item 8.01. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Filed Exhibit Here Incorporated by Reference No. Exhibit Description with Form File No. Exhibit Filing Date Filed By Press release issued by the Company, dated as of March 26, 2012 X SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAPTOR PHARMACEUTICAL CORP. Date:March 26, 2012 By: /s/Kim R. Tsuchimoto Name: Title: Kim R. Tsuchimoto Chief Financial Officer, Treasurer and Secretary Exhibit Index Filed Exhibit Here Incorporated by Reference No. Exhibit Description with Form File No. Exhibit Filing Date Filed By Press release issued by the Company, dated as of March 26, 2012 X
